Exhibit 10.2

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of April 22, 2009, by and between SILICON VALLEY BANK, a
California corporation with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”), and LTX-CREDENCE CORPORATION (formerly known as
LTX Corporation), a Massachusetts corporation with its chief executive office
located at 1355 California Circle, Milpitas, California 95035 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 7, 2006,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of December 7, 2006, between Borrower and Bank, as amended by a First Loan
Modification Agreement dated as of February 25, 2009 and a Second Loan
Modification Agreement dated as of March 27, 2009 (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations, shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. The Loan Agreement shall be amended by deleting the following appearing as
Section 7.6 thereof (entitled “Distribution; Investments”) in its entirety:

“7.6 Distributions; Investments. (a) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so; or (b) pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock, except
for (i) repurchases of stock from former employees or directors of Borrower
under the terms of applicable repurchase agreements in an aggregate amount not
to exceed Fifty Thousand ($50,000.00) in the aggregate in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases, (ii) repurchases, repayments or
redemptions of the Convertible Notes (A) at the scheduled maturity thereof or
(B) at the option of Borrower prior to the maturity thereof, including pursuant
to the Tradewinds Transaction or an Exchange Transaction (each, whether at the
scheduled maturity or at the option of the Borrower prior to maturity, a
“Permitted Optional Redemption”), provided that (1) immediately prior to and
after giving effect to the making of any such Permitted Optional Redemption, no
Event of Default has occurred and is continuing and no Designated Event has
occurred, and (2) prior to the making of any such Permitted Optional Redemption,
Borrower shall have provided Bank at least seven (7) Business Days prior written
notice of the proposed Permitted Optional Redemption, which notice shall include
evidence satisfactory to Bank that after giving effect to such Permitted
Optional Redemption and for the three (3) months following the month in which
the Permitted Optional Redemption is to occur, no Event of Default shall occur
(provided, however, that with respect to the Tradewinds Transaction and
Permitted Optional Redemptions of Convertible Notes at a discount to par value
in an amount of up to $500,000 per year, the prior written notice required by
this clause (2) may be delivered to Bank at least one (1) Business Day prior to
the Tradewinds Transaction or the proposed Permitted Optional Redemption); and
(iii) regularly scheduled,



--------------------------------------------------------------------------------

non-accelerated payments of non-default interest on the Convertible Notes, as
and when due and payable in accordance with the terms of the Convertible Notes
and the Indenture (each a “Permitted Interest Payment”), provided that
(A) immediately prior to and after giving effect to the making of any such
Permitted Interest Payment, no Event of Default has occurred and is continuing
and no Designated Event has occurred, and (B) prior to the making of any such
Permitted Interest Payment, Borrower shall have provided Bank at least seven
(7) Business Days prior written notice of the proposed Permitted Interest
Payment, which notice shall include evidence satisfactory to Bank that after
giving effect to such Permitted Interest Payment and for the three (3) months
following the month in which the Permitted Interest Payment is to occur, no
Event of Default shall occur.”

The terms “Permitted Optional Redemption” and “Permitted Interest Payment” shall
not include any repurchase, repayment, retirement or redemption of the
Convertible Notes or payment of interest in respect of the Convertible Notes
(a) upon the acceleration of the Convertible Notes prior to the stated maturity
thereof, (b) at any time during which an Event of Default (as defined in the
Indenture) has occurred and is continuing or (c) as a result of the occurrence
of a Designated Event (as defined in the Indenture). In addition, on and after
the 2009 Effective Date, Borrower shall not make any further Investments in its
Subsidiaries other than such Investments that are Permitted Investments, which
are made in the ordinary course of business, and are consistent with Borrower’s
past practices.”

and inserting in lieu thereof the following:

“ 7.6 Distributions; Investments. (a) Directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so; or (b) pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock, except
for (i) repurchases of stock from former employees or directors of Borrower
under the terms of applicable repurchase agreements in an aggregate amount not
to exceed Fifty Thousand ($50,000.00) in the aggregate in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases, (ii) repurchases, repayments or
redemptions of the Convertible Notes (A) at the scheduled maturity thereof or
(B) at the option of Borrower prior to the maturity thereof (each, whether at
the scheduled maturity or at the option of the Borrower prior to maturity, a
“Permitted Optional Redemption”), provided that (1) immediately prior to and
after giving effect to the making of any such Permitted Optional Redemption, no
Event of Default has occurred and is continuing and no Designated Event has
occurred, and (2) prior to the making of any such Permitted Optional Redemption,
Borrower shall have provided Bank at least seven (7) Business Days prior written
notice of the proposed Permitted Optional Redemption, which notice shall include
evidence satisfactory to Bank that after giving effect to such Permitted
Optional Redemption and for the three (3) months following the month in which
the Permitted Optional Redemption is to occur, no Event of Default shall occur
(provided, however, that with respect to Permitted Optional Redemptions of
Convertible Notes at a discount to par value in an amount of up to $500,000 per
year, the prior written notice required by this clause (2) may be delivered to
Bank at least one (1) Business Day prior to the proposed Permitted Optional
Redemption); and (iii) regularly scheduled, non-accelerated payments of
non-default interest on the Convertible Notes, as and when due and payable in
accordance with the terms of the Convertible

 

- 2 -



--------------------------------------------------------------------------------

Notes and the Indenture (each a “Permitted Interest Payment”), provided that
(A) immediately prior to and after giving effect to the making of any such
Permitted Interest Payment, no Event of Default has occurred and is continuing
and no Designated Event has occurred, and (B) prior to the making of any such
Permitted Interest Payment, Borrower shall have provided Bank at least seven
(7) Business Days prior written notice of the proposed Permitted Interest
Payment, which notice shall include evidence satisfactory to Bank that after
giving effect to such Permitted Interest Payment and for the three (3) months
following the month in which the Permitted Interest Payment is to occur, no
Event of Default shall occur.”

The terms “Permitted Optional Redemption” and “Permitted Interest Payment” shall
not include any repurchase, repayment, retirement or redemption of the
Convertible Notes or payment of interest in respect of the Convertible Notes
(a) upon the acceleration of the Convertible Notes prior to the stated maturity
thereof, (b) at any time during which an Event of Default (as defined in the
Indenture) has occurred and is continuing or (c) as a result of the occurrence
of a Designated Event (as defined in the Indenture). In addition, on and after
the 2009 Effective Date, Borrower shall not make any further Investments in its
Subsidiaries other than such Investments that are Permitted Investments, which
are made in the ordinary course of business, and are consistent with Borrower’s
past practices.”

 

  B. The Loan Agreement shall be amended by deleting the following appearing as
Section 7.7 thereof (entitled “Subordinated Debt”) in its entirety:

“ 7.7 Subordinated Debt; Convertible Notes. (a) Make or permit any payment on
any Subordinated Debt, except interest payments under the terms of the
Subordinated Debt, or amend any provision in any document relating to the
Subordinated Debt.

(b) Make or permit any payment on the Convertible Notes (other than Permitted
Optional Redemptions and Permitted Interest Payments made in accordance with the
terms of Section 7.6).

(c) Amend any provision in the Indenture or any other governing documents
relating to the Convertible Notes; provided, however, that Borrower may enter
into the 2011 Indenture with the prior written consent of Bank (which consent
shall be given by Bank provided that the 2011 Indenture is in substantially the
form as the Indenture filed by Borrower with the Securities and Exchange
Commission on Form T-3 on February 13, 2009), provided that Bank may require, as
a condition to the execution and delivery of the 2011 Indenture by Borrower,
that Borrower enter into a further amendment of the Existing Loan Documents to
provide for the designation of the Obligations as “Senior Debt” and/or
“Designated Senior Debt” under the terms of the 2011 Indenture; and, provided
further, that Borrower may enter into Exchange Agreements relating the
Tradewinds Transaction or one or more Exchange Transactions, in each case with
the prior written consent of Bank (which consent shall be given by Bank with
respect to the Exchange Agreement for the Tradewinds Transaction provided that
such Exchange Agreement is in substantially the form attached hereto as Exhibit
D).”

 

- 3 -



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“ 7.7 Subordinated Debt; Convertible Notes. (a) Make or permit any payment on
any Subordinated Debt, except interest payments under the terms of the
Subordinated Debt, or amend any provision in any document relating to the
Subordinated Debt.

(b) Make or permit any payment on the Convertible Notes (other than Permitted
Optional Redemptions and Permitted Interest Payments made in accordance with the
terms of Section 7.6).

(c) Amend any provision in the Indenture or any other governing documents
relating to the Convertible Notes.”

 

  C. The Loan Agreement shall be amended by deleting in its entirety the
following definition appearing in Section 13.1 thereof:

“ “2011 Indenture” means the Indenture in the form attached hereto as Exhibit E,
dated as of March 27, 2009, by and between Borrower and The Bank of New York
Mellon Trust Company, N.A., relating to Borrower’s 3.5% Convertible Senior
Subordinated Notes due 2011.”

and inserting in lieu thereof the following:

“ “2011 Indenture” means, individually and collectively, (a) the Indenture
attached hereto as Exhibit E-1, dated as of March 27, 2009, by and between
Borrower and The Bank of New York Mellon Trust Company, N.A., relating to
Borrower’s 3.5% Convertible Senior Subordinated Notes due 2011 and (b) the
Indenture substantially in the form attached hereto as Exhibit E-2, to be
entered into by and between Borrower and The Bank of New York Mellon Trust
Company, N.A. on or about May 26, 2009, relating to Borrower’s 3.5% Convertible
Senior Subordinated Notes due 2011.”

 

  D. The Loan Agreement shall be amended by deleting in its entirety the
following definition appearing in Section 13.1 thereof:

“ “Convertible Notes” are (i) prior to the occurrence of the Tradewinds
Transaction, Borrower’s 3.50% Convertible Senior Subordinated Notes due 2010 in
the maximum principal amount of $50,543,000.00 and (ii) after the occurrence of
the Tradewinds Transaction, collectively, (A) Borrower’s 3.50% Convertible
Senior Subordinated Notes due 2010 in the maximum principal amount of
approximately $17,418,000 and (B) Borrower’s 3.50% Convertible Senior
Subordinated Notes due 2011 in the maximum principal amount of approximately
$27,000.00 .”

 

- 4 -



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“ “Convertible Notes” are a combined maximum aggregate principal amount of up to
$43,337,000 of (i) Borrower’s 3.50% Convertible Senior Subordinated Notes due
2010 and (ii) Borrower’s 3.50% Convertible Senior Subordinated Notes due 2011.”

 

  E. The Loan Agreement shall be amended by deleting in its entirety the
following definition appearing in Section 13.1 thereof:

“ “Indenture” means (i) prior to the occurrence of the Tradewinds Transaction,
the 2010 Indenture, and (ii) after the occurrence of the Tradewinds Transaction,
individually and collectively, (A) the 2010 Indenture, and (B) the 2011
Indenture.”

and inserting in lieu thereof the following:

“ “Indenture” means, individually and collectively, (A) the 2010 Indenture, and
(B) the 2011 Indenture.”

 

  F. The Loan Agreement shall be amended by deleting in its entirety the
following definition appearing in Section 13.1 thereof:

“ “Permitted Redemption” is defined in Section 7.6.”

and inserting in lieu thereof the following:

“ “Permitted Optional Redemption” is defined in Section 7.6.”

 

  G. The Loan Agreement shall be amended by deleting in their entirety the
following definitions appearing in Section 13.1 thereof:

“ “Exchange Transaction” is a transaction whereby Borrower causes an exchange of
Borrower’s Convertible Notes due 2010 by the holders thereof for a like
principal amount of Borrower’s Convertible Notes due 2011, provided Borrower
pays no other consideration to the holders in consideration for such exchange
without the prior written consent of Bank.”

“ “Tradewinds Transaction” is the transaction whereby Borrower will (ii) cause
the exchange of approximately $27,000,000 principal amount of Borrower’s
Convertible Notes due 2010 by the holders thereof for a like principal amount of
Borrower’s Convertible Notes due 2011 pursuant to the terms of the Exchange
Agreement relating thereto and (ii) repurchase from the holders of such
exchanged Convertible Notes approximately $6,125,000 principal amount of
Borrower’s Convertible Notes due 2010, at a discount to par value pursuant to
the terms of the Note Purchase Agreement relating thereto.”

 

  H. The Loan Agreement shall be amended by deleting in its entirety Exhibit D
thereto.

 

- 5 -



--------------------------------------------------------------------------------

  I. The Loan Agreement shall be amended by deleting in its entirety Exhibit E
thereto and adding as new Exhibits D-1 and D-2 thereto the indentures attached
hereto as Exhibits A and B, respectively.

4. EXPENSES. Borrower shall reimburse Bank for all reasonable and documented
fees and expenses of outside legal counsel paid by Lender in connection with
this amendment to the Existing Loan Documents.

5. PERFECTION CERTIFICATE. Borrower has previously delivered to Bank a completed
certificate (entitled the “Perfection Certificate”) on or prior to the date of
this Loan Modification Agreement. Borrower represents and warrants to Bank that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is true, accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the date of this Loan Modification Agreement to the
extent permitted by one or more specific provisions in the Loan Agreement).

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including, without limitation, a notice that any disposition
of the Collateral, by either the Borrower or any other Person, shall be deemed
to violate the rights of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only upon the later of (a) such time as it shall have been executed by Borrower
and Bank and (b) the execution and delivery of the indenture substantially in
the form of Exhibit B hereto by Borrower and The Bank of New York Mellon Trust
Company, N.A., as trustee.

 

- 6 -



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank]

 

- 7 -



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:     BANK: LTX-CREDENCE CORPORATION     SILICON VALLEY BANK By:  

Mark J. Gallenberger

    By:  

/s/ Larisa B. Chilton

Name:  

/s/ Mark J. Gallenberger

    Name:  

Larisa B. Chilton

Title:  

Vice President, Chief Financial Officer and Treasurer

    Title:  

Vice President

 

- 8 -